[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           November 25, 2005
                              No. 05-11730
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                   D. C. Docket No. 04-00057-CR-5-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KIMBERLY M. SKIDMORE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (November 25, 2005)

Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Kimberly M. Skidmore appeals her 3 concurrent 60-month sentences,
imposed after a guilty plea, for theft of mail matter, possession of stolen mail

matter, and fraud in connection with a counterfeit access device, 18 U.S.C.

§§ 1029(a)(1), 1702, 1708. On appeal, Skidmore argues that her sentences are

unreasonable and that the retroactive application of United States v. Booker, 543

U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), resulting in a sentence above the

Guideline range under the mandatory system in effect when she committed her

crimes, violates her due process rights.

      Once the district court has accurately calculated the guidelines range, it

“may impose a more severe or more lenient sentence” that we review for

reasonableness. United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005)

(citing Booker, 543 U.S. at ___, 125 S.Ct. at 767). Our reasonableness inquiry is

guided by the factors outlined in 18 U.S.C. § 3553(a). United States v. Winingear,

422 F.3d 1241, 1246 (11th Cir. 2005). “These factors include the available

sentences, the applicable Guideline range, the nature and circumstances of the

offense, and the need for the sentence to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, and provide

the defendant with needed medical care.” Id.

      In this case, the district court considered, among other things, Skidmore’s

lengthy criminal history, the goals of deterrence and protection of the public. It



                                           2
cannot be said that under the facts of this case, Skidmore’s sentences were

unreasonable.

      Skidmore raised no objection in the district court that her sentences violated

her due process rights. Therefore, we review the due process issue for plain error.

United States v. Shelton, 400 F.3d 1325, 1328-29 (11th Cir. 2005). Under this

standard, we must find an error that is plain and that affects substantial rights. Id.

      A retroactive application of Justice Breyer’s Booker opinion to an appeal on

direct review results in the treatment of the guidelines as “effectively advisory.”

United States v. Duncan, 400 F.3d 1297, 1303 (11th Cir.), cert. denied,126 S.Ct.

432 (U.S. 2005) (citing Booker, 125 S.Ct. at 757) (quotation omitted). Under an

advisory system, the top ranges of the Guidelines are no longer binding and the

only applicable maximum is the one in the United States Code. Id.

      Duncan argued that the retroactive application of Justice Breyer’s Booker

opinion violated the Due Process Clause because it increased the sentence

authorized by the jury’s verdict to a maximum of life. Id. at 1306-07. We held:

             At the time Duncan committed his offense, 1999-2002, the U.S.
      Code informed Duncan that if a jury convicted him of possessing at
      least 5 kilograms of cocaine powder, he was subject to a sentence of
      life imprisonment. See 21 U.S.C. § 841(b)(1)(A)(ii)(I). The
      Guidelines at the time also informed Duncan that a judge would
      engage in fact-finding to determine his sentence and could impose up
      to a sentence of life imprisonment. 18 U.S.C. § 3551 et seq. Duncan,
      therefore, had ample warning at the time he committed his crime that

                                           3
      life imprisonment was a potential consequence of his actions.
      Applying the principles announced in Rogers [Rogers v. Tennessee,
      532 U.S. 451, 468, 121 S.Ct. 1693, 1703, 149 L.Ed.2d 697 (2001)],
      Duncan’s due process rights cannot be said to have been violated.

Id. at 1307. We further recognized, “Although mandatory Guidelines were in

place [at the time Duncan committed the crime], the law of this Circuit then

recognized the U.S. Code as the source of the maximum sentence.” Id. at 1308.

      At the time Skidmore committed the crimes, fraud in connection with

counterfeit access device, 18 U.S.C. § 1029(a)(1), carried a maximum penalty of

ten years’ imprisonment. 18 U.S.C. § 1029(c)(1)(A)(i). Principal of theft to mail

matter and principal to possession to stolen mail matter, 18 U.S.C. § 1708, each

carried maximum penalties of five years. 18 U.S.C. § 1708. The Guidelines in

effect at that time also provided grounds for upward departures. Accordingly, at

the time she committed the crimes, Skidmore had ample warning that she could

receive a 60-month sentence for any of these three crimes.

      AFFIRMED.




                                         4